            Case 1:19-cr-00337-JPO Document 32 Filed 06/05/20 Page 1 of 1

 Federal Defenders                                                                  Southern District
                                                     52 Duane Street-10th Floor, New York, NY 10007
 OF          EW YORK, INC.                                     Tel: (212) 417-8700 Fax: (212) 571-0392


 David E. Patton                                                                ·m11hern Dis1ric, of New York
  Executive Direcwr                                                                Jennifer L. Brown
                                                                                    Actomq,in-Charge



                                                         June 3, 2020

Via ECF

The Honorable J. Paul Oetken
United States District Court
Southern District of New York
40 Foley Square
New York, NY 10007

         Re:          United States v. Capser, 19 CR 337 (JPO)

Dear Judge Oetken:

       With the consent of the Government and Pretrial Services, I write to request
a temporary modification of Mr. Capser's bail conditions to allow him to attend a
football recruitment camp with his son in Colorado Springs, CO. Mr. Capser would
leave Billings, MT on June 13, 2020, and return on June 15, 2020.

        While out on bail Mr. Capser has reported regularly to Pretrial Services, and
is in regular communication with my office.

Thank you for your consideration of this application.
Granted.
So ordered.
  June 5, 2020                                    Respectfully submitted,



                                                  Tamara L. Giwa
                                                  Counsel for Todd Capser
                                                  Federal Defenders of New York
                                                  (212) 417-8719

Cc:      AUSA David Robles (via ECF)
         AUSA Benjamin Schrier (via ECF)
